Title: 3d. Sunday.
From: Adams, John Quincy
To: 


       Mr. Gummer arrived there at about 8 o’clock in the morning. Here people generally change their russian money for Swedish Rixdallers. We paid 1 Rbl. 40 cop. for each Rixdaller. Mr. Gummer supped out.
       
     List of the roads from Wibourg to Frederichshamm.
     
      From Wibourg to
      wersts
     
     
       Terwajoki Tervayokki
      20.
     
     
      Willajoki Willayokki
      17.
     
     
      Urpala Urpola
      23.
     
     
      Pytterlax Puterlar
      16
     
     
      Kouckis
      18
     
     
      Frederichshamm
      16.
     
     
      
      110.
     
    
   From Wibourg to Frederichshamm you pay the same for the horses and for the postillions as from Lindola to Wibourg; the roads in general are at present very bad, and no such thing as a tavern upon the whole way.
      